J-S03029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMIE J. RIVERA                            :
                                               :
                       Appellant               :   No. 749 WDA 2021

         Appeal from the Judgment of Sentence Entered June 23, 2021
                In the Court of Common Pleas of Butler County
             Criminal Division at No(s): CP-10-CR-0002070-2019


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                         FILED: APRIL 01, 2022

        Jamie J. Rivera appeals from the judgment of sentence imposed

following his conviction for summary harassment.1 We affirm.

        The relevant factual and procedural history of this case is as follows. On

July 25, 2019, Rivera was staying with his girlfriend, Jessica Fair, who had two

children: G.F., an approximately 14-month-old child; and six-year-old E.F.

That evening, Ms. Fair fell asleep with E.F. in one room, and permitted Rivera

to take G.F. to his room down the hall because she was “fussing.”           N.T.,

6/22/21, at 33. At that time, G.F. had “a few marks on her forehead,” as well

as some scratches and other marks on her face. Id. at 34. Ms. Fair testified
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 2709(a)(1).
J-S03029-22



that she believed these marks came from G.F. falling at an aunt’s house, being

scratched by the family cat, or causing them herself.2 Id. Later that night,

Ms. Fair entered Rivera’s room and climbed into bed next to him and G.F. As

she did so, Rivera told her his tool bag had fallen on G.F. The next morning,

Rivera left for work. Ms. Fair later woke up, and when she began to remove

G.F.’s nightgown, she found additional marks on G.F. Id. Ms. Fair took G.F.

to a MedExpress, where medical personnel referred her to Children’s Hospital

of Pittsburgh. Id. at 36.

        Dr. Jennifer Wolford, a physician at Children’s Hospital, examined G.F.

and found, among other things, bruising on both sides of her body under each

arm, as well as several coalesced bruises on her right thigh. Id. at 112, 114.

Dr. Wolford concluded that G.F. was the victim of child abuse based on the

number and pattern of the bruises. Id. at 119-20. A Childline report was

issued concerning G.F, and police initiated an investigation. Id. at 137-38.

The Commonwealth ultimately charged Rivera with several felony and

misdemeanor offenses, namely, aggravated assault, endangering the welfare

of a child (“EWOC”), simple assault, recklessly endangering another person

(“REAP”), and summary harassment.3




____________________________________________


2   None of these marks were at issue at Rivera’s trial.

3 See 18 Pa.C.S.A. §§ 2702(a)(8), 4304(a)(1), 2701(a)(1), 2705, and
2709(a)(1).


                                           -2-
J-S03029-22



      Rivera proceeded to a simultaneous jury and bench trial, whereby the

jury would consider aggravated and simple assault, EWOC, and REAP, and the

trial court would consider the summary harassment charge.              The jury

acquitted Rivera on all charges it considered. Immediately thereafter, the trial

court found Rivera guilty of summary harassment and imposed sentence. See

N.T., 6/23/21, at 48-50.     At that time, Rivera challenged the trial court’s

verdict as being at odds with the jury’s verdict. Id. Rivera timely appealed

his judgment of sentence, and both he and the trial court complied with

Pa.R.A.P. 1925.

      Rivera raises the following issue for our review: “Whether the trial court

abused its discretion, or erred as a matter of law, when it found [Rivera] guilty

of [h]arassment immediately following a full acquittal of interrelated

misdemeanor and felony offenses following a jury trial?” Rivera’s Brief at 8.

      Rivera claims that the trial court’s verdict of guilt is erroneous because

it is inconsistent with the jury’s verdict of acquittal on the other charges. As

a challenge based on inconsistent verdicts “raises a pure question of law, our

review is de novo.” Commonwealth v. Rose, 960 A.2d 149, 155 (Pa. Super.

2008) (internal citation omitted); see also Commonwealth v. Barger, 956

A.2d 458, 461 (Pa. Super. 2008) (en banc).

      Although inconsistent verdicts may run contrary to logic, Pennsylvania

courts have allowed and upheld them. See Commonwealth v. Jordan, 256

A.3d 1094, 1107 (Pa. 2021).       This long-standing principle applies in the

context of a simultaneous jury and bench trial. Id. In a simultaneous jury

                                      -3-
J-S03029-22



and bench trial, the trial court, as an independent fact-finder, is not bound by

the jury’s verdict, even where the jury acquits on the charges before it. Id.;

see also Commonwealth v. Yachymiak, 505 A.2d 1024, 1026-27 (Pa.

Super. 1986) (holding that an acquittal “cannot be interpreted as a specific

finding in relation to some of the evidence,” and inconsistent verdicts in a

simultaneous jury and bench trial are not grounds for a new trial or reversal).

If we “[w]ere [] to adopt [the] contrary position, the jury could usurp the trial

court’s proper role as the trier of fact in the bench portion of such

proceedings.” Jordan, 256 A.3d at 1107 (internal citation omitted).

      Rivera argues that the trial court “committed an error of law and abused

its discretion when it found [him] guilty of harassment immediately following

a full acquittal by a jury of interrelated misdemeanor and felony offenses.”

Rivera’s Brief at 13. He alleges that, given the jury’s finding of not guilty for

all of the charges it considered, this Court should view “the evidence in a light

most favorable to him,” and conclude that the trial court could not have found

sufficient evidence for physical contact or intent to harass, annoy or alarm

G.F. Id. at 18-19.

      The trial court considered Rivera’s inconsistent verdict claim and

determined that it lacked merit. The trial court explained that it rendered an

independent finding that the Commonwealth’s evidence established Rivera’s

guilt on the summary harassment charge beyond a reasonable doubt. See

Trial Court Opinion, 8/17/21, at 2.




                                      -4-
J-S03029-22



       We discern no error by the trial court in determining that it could render

a verdict of guilt independently of the jury’s verdict of acquittal. As explained

above, inconsistent verdicts are permissible in simultaneous jury and bench

trials. See Jordan, 256 A.3d at 1107; see also Yachymiak, 505 A.2d at

1027. In such proceedings, the trial judge is not bound by the jury’s verdict

of acquittal and is not required to view the evidence in the light most favorable

to the defendant. Instead, as in the instant matter, the trial judge acts as an

independent trier of fact. Accordingly, Rivera’s issue merits no relief.4

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


____________________________________________


4 Rivera also purports to raise a challenge to the sufficiency of the evidence
supporting his summary harassment conviction. See, Rivera’s Brief at 13, 16.
However, in his concise statement, Rivera only challenged the inconsistency
of the verdicts, and did not specifically raise a sufficiency challenge. See
Commonwealth v. Moore, 103 A.3d 1240, 1242 n.3 (Pa. 2014) (recognizing
“that a court’s review of the evidentiary sufficiency of a particular conviction
is separate from its review of inconsistent verdicts”); see also
Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (holding that any
issues not raised in Rule 1925(b) statement are waived). Moreover, Rivera’s
concise statement did not identify the specific element(s) of summary
harassment that he claims went unproven at trial. See Commonwealth v.
Bonnett, 239 A.3d 1096, 1106 (Pa. Super. 2020) (deeming a sufficiency
challenge waived where the concise statement failed to specify the element
or elements upon which the evidence was allegedly insufficient to support
convictions), appeal denied, 250 A.3d 468 (Pa. 2021). Therefore, Rivera failed
to preserve a sufficiency challenge for our review.

                                           -5-
J-S03029-22




Date: 04/01/2022




                   -6-